No. 12420

              I N THE SUPREME C U T O THE STATE O M N A A
                               OR    F           F OTN

                                            1973



STATE OF MONTANA,

                                P l a i n t i f f and A p p e l l a n t ,

.
,
             -VS   -
 ,c
      1
          t ;:,i
             [
             ,
GLEN- FETTERS and STEVE LEAN,

                                Defendants and Respondents.



Appeal from:             D i s t r i c t Court of t h e Second J u d i c i a l D i s t r i c t ,
                         Honorable John B , McClernan, Judge presidi.ng ,

Counsel of Record:

           For Appellant :

                   Hon. Robert L. Woodahl, Attorney General, Helena,
                    Montana.
                   Lawrence S t i m a t z , County Attorney, B u t t e , Montana.
                   B r i a n Tierney argued, B u t t e , Montana.

           For Respondents:

                   Connors and B r o l i n , Anaconda, Nantana               .
                   Joseph C. Connors argued, Anaconda, Montana.
                   William B r o l i n argued, Anaconda, Montana.


                                                        Submitted:          A p r i l 25, 1973

                                                                        : MAY    1 5 1973
Filed :          MAY 15 1973
M r , J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

        This i s an a p p e a l by t h e S t a t e of Montana from an o r d e r of
t h e d i s t r i c t c o u r t of S i l v e r Bow County g r a n t i n g d e f e n d a n t s ' motion
t o suppress evidence i n a c r i m i n a l c a s e .
        Two d e f e n d a n t s , Steve Lean and A l l e n F e t t e r s , were cha.rged
i n t h a t c o u r t by Information i n f o u r c o u n t s :                interference with
r a i l r o a d p r o p e r t y ; i n t e r f e r e n c e w i t h r a i l r o a d p r o p e r t y caustng
d e a t h ; murder; and malicious d e s t r u c t i o n of p r o p e r t y .
        The charges were based upon t h e a f f i d a v i t of t h e county
a t t o r n e y of S i l v e r BOW County which s t a t e d i n p a r t :
        "On Yarch 2 8 , 1972, a t approximately 8 : 3 0 o ' c l o c k
        P,M,, a runaway switch engine from t h e B u t t e Con-
        c e n t r a t o r , p r o p e r t y of The Anaconda Company, smashed
        i n t o t h e r e a r of a B u t t e , Anaconda & P a c i f i c Railway
        o r e t r a i n i n t h e Rocker Yards, approximately s i x
        m i l e s west a f t h e Concentrator which i s l o c a t e d i n
        East Butte. Two E u t t e , Anaconda & P a c i f i c employees,
        namely, Jack Weist and Vern Johnson were on t h e o r e
        t r a i n a t t h a t time. M r , Weist was k i l l e d i n s t a n t l y
        by t h e c r a s h and M. Johnson s u f f e r e d a broken l e g
                                           r
        when being thrown from t h e caboose which was s h a t t e r e d
        by t h e c o l l i s i o n .
        " ~ approximately 8 : 0 0 P,M. on March 2 8 , 1972, one
                 t
        J i m Hodges, e n g i n e e r on t h e switch e n g i n e , and t h e
        t h r e e crewmen s e t t h e b r a k e s , p u l l e d t h e power and
        r e v e r s e l e v e r was disengaged and laj-d upon t h e t o p
        of t h e c o n t r o l box i n t h e Concentrator Yard, The
        group went t o e a t t h e i r lunch and t h e f a c t s i n d i c a t e
        t h e engine was coupled t o t h r e e a c i d c a r s w i t h f u l l
        a i r connection t o t h e c a r s , A t approximately 8:05
        P.M., t h e engine was seen l e a v i n g t h e Concentrator
        Yard and two men were s p o t t e d i n t h e engine by one
        James Lawrence, an employee of the Concentrator,
        Ir
          Two employees were dispatched from t h e Concentrator
        a r e a t o look f o r any s i g n s of t h e engine t h a t had j u s t
        l e f t and a t approximately 8:10 P.M. a c a r d r i v e n by
        Defendant Alan F e t t e r s and r e g i s t e r e d t o t h e Defendant
        Alan F e t t e r s was seen parked on t h e south s i d e of t h e
        Concentrator on a s i d e road. The c a r was p o s i t i v e l y
        i d e n t i f i e d a s ~ e t t e r s ' from a check w i t h r e g i s t r a t i o n
        through t h e C i t y of B u t t e P o l i c e Department, The
        f a c t s f u r t h e r s u b s t a n t i a t e t h a t Steve Lean, t h e Co-
        Defendant h e r e i n , r e p o r t e d o f f work a n d F e t t e r s d i d n o t
        show up f o r work on t h e a f t e r n o o n s h i f t , Both Defendants
        were f a m i l i a r w i t h and had d r i v e n t h e engine i n q u e s t i o n
        on numerous occasions a s t h e i r employment r e q u i r e d .
        Both Defendants were d r i n k i n g i n B u t t e t a v e r n s f o r ap-
        proximately t e n t o twelve hours p r i o r t o t h e engine
        l e a v i n g t h e y a r d , The f a c t s f u r t h e r show t h a t a t ap-
        proximately 8 : 4 0 o r 8 ~ 4 5 ,o r t h e r e a b o u t s , t h e C a d i l l a c
        c a r r e g i s t e r e d t o F e t t e r s was n o t a t t h e same p l a c e
        when t h e employees r e t u r n e d from t h e i r s e a r c h f o r t h e
       engine, Witnesses w i l l f u r t h e r s u b s t a n t i a t e t h a t
       both Defendants came i n t o t h e Race Track Bar and
       ordered dri.nk.s and a l s o r e q u e s t e d t s a l v e ' f o r F e t t e r s
       who had a p p a r e n t l y burned h i s body.
       "The following day o r s o , Defendant F e t t e r s was ob-
       served i n t h e shower a t t h e Concentrator w i t h multi.ple
       b r u i s e s over h i s body,
       "The S h e r i f f ' s O f f i c e was d i r e c t e d t o a r r e s t t h e
       Defendants i n t h e e a r l y morning hours of March 29,
       1972, by Lawrence G. S t i m a t z , County Attorney f o r
       S i l v e r Bow County, w i t h o u t w a r r a n t . Shoes and c l o t h i n g
       were taken from t h e Defendants upon t h e i r a r r e s t and
       s t a t e m e n t s were taken from t h e Defendants a t t h a t time,
       a f t e r being advised of t h e i r r i g h t s . The shoes b o r e
       d e s c r i p t i v e h e e l marks and t h e s e were matched by photo-
       graph and p e r s o n a l o b s e r v a t i o n by t h e s h e r i f f ' s Deputies
       and by S e c u r i t y O f f i c e r s f o r The Anaconda Company, The
       t r a c k s were l o c a t e d a c r o s s t h e C o n t i n e n t a l Drive roadway
       from where t h e F e t t e r s c a r was l o c a t e d and went up t h e
       bank i n t o t h e Concentrator and were t r a c k e d i n t o t h e
       Concentrator a r e a . Sawdust samples taken from t h e Con-
       c e n t r a t o r s w i t c h engine were matched w i t h t h o s e found
       on t h e c l o t h i n g of Defendant F e t t e r s . 1r
       A f t e r l e a v e t o f i l e t h e Information was g r a n t e d , defendants
appeared a t arraignment on August 1 4 , 1972, and plead n o t g u i l t y .
The same day they f i l e d a j o i n t motion t o d i s m i s s and motion t o
suppress evidence.            That motion was a s s e r t e d on grounds o f whether
t h e o f f i c e r s had probable cause t o a r r e s t defendants and whether
t h e e x i s t i n g circumstances r e q u i r e d an immediate a r r e s t ,            Judge
James D. Freebourn ordered t h e motions s e t f o r h e a r i n g on September
8 , 1972.      P r i o r t o t h a t d a t e , on August 24, a n o t i c e of i n t e n t i o n
t o r e l y upon t h e defense of a l i b i was f i l e d ,
       O September 8 , 1972, t h e d i s t r i c t c o u r t R e g i s t e r of Actions
        n
shows :
       "This day, defendants motion t o d i s m i s s and suppress
       evidence came on r e g u l a r l y f o r h e a r i n g . Defendants
       r e p r e s e n t e d by c o u n s e l a s b e f o r e , S t a t e of Montana a l s o
       r e p r e s e n t e d by counsel a s b e f o r e . Thereupon, arguments
       on t h e p a r t o f both p a r t i e s having been heard and concluded
       t h e c o u r t g r a n t s defendants t e n days t o p r e p a r e a b r i e f
       and S t a t e of Montana t e n days t o r e p l y and defendant f i v e
       days t o r e p l y t h e r e a f t e r , Thereupon, upon r e q u e s t of de-
                                                                                                   II
       f e n d a n t s counsel t h e c a s e by t h e c o u r t t e m p o r a r i l y postponed,
       O t h e same day, t h e R e g i s t e r
        n                                             shows "Exhibits f i l e d , "
       T h e r e a f t e r , on October 20, 1972, Judge John B. McCleman made
an o r d e r g r a n t i n g t h e motion t o suppress a l l of t h e p h y s i c a l e v i -
dence and s t a t e m e n t s o b t a i n e d from and a f t e r t h e a r r e s t s .
        Notice o f appeal by t h e S t a t e was f i l e d t h a t same day, on
October 20, 1972.
        Almost f o u r months l a t e r , on February 1 3 , 1973, d e f e n d a n t s ,
respondents on a p p e a l , f i l e d a motion under s e c t i o n 95-2408(e),
R,C,M,     1947, t o e n l a r g e t h e r e c o r d on a p p e a l .        The a f f i d a v i t of
c o l ~ n s e ls u p p o r t i n g t h e motion r e c i t e d t h a t s i n c e t h e S t a t e ' s a p p e a l
complained of the o r d e r suppressing t h e evidence contending t h a t
t h e r e was a l a c k of a h e a r i n g o r an improper h e a r i n g , t h e S t a t e ' s
c o n t e n t i o n s were i n a c c u r a t e and improper a s t o what took p l a c e a t
t h e hearing.         The s t a t e r s a t t o r n e y was n o t given n o t i c e of t h e
motion.
        The following day, on February 14, 1973, Judge McClernan
without a h e a r i n g made an "ORDER ENLARGING RECORD Ol? APPEAL";
which s t a t e d :
        "STATEI~NT O FACT Pursuant t o t h e above-named De-
                               F
        f e n d a n t s ' Motion t o Suppress Evidence f i l e d h e r e i n ,
        t h i s Court f i x e d t h e 8 t h day of September, 1972, a s
        t h e time f o r h e a r i n g t h i s Motion.              As a result, this
        Court announced a t t h e time and p l a c e s e t , t h a t i t was
        ready t o proceed t o h e a r t h e Defendants' Motion, a p p r i s i n g
        b o t h t h e Defendants and t h e P l a i n t i f f t h a t t h e Court
        Reporter was unavailable a t t h a t time, The n e c e s s i t y of
        a r e p o r t e r was disposed of w i t h t h e common consent of
        t h e P a r t i e s and b o t h P a r t i e s thereupon announced t h e i r
        r e a d i n e s s t o proceed. The Defendants being t h e MovantS,
        proceeded t o o f f e r i n evidence what purported t o be a
        t r a n s c r i p t w i t h attachments of t h e p r e l i m i n a r y h e a r i n g
        i n t h i s m a t t e r . The S t a t e of Montana being p r e s e n t i n
        t h e person and r e p r e s e n t e d by J, Brian Tierney, Deputy
        County Attorney, S i l v e r ROTJ County, o f f e r e d no o b j e c t i o n
        t o t h e ~ e f e n d a n t s ' o f f e r of evidence and, i n f a c t , con-
        c u r r e d i n t h e o f f e r . This Court thereupon r e c e i v e d t h e
        t r a n s c r i p t s , w i t h attachments, c o n s i s t i n g of F.B.1, r e -
        p o r t s , a statement by James Hodges, and a map drawn by
        George Evans. The Defendants thereupon r e s t e d i n t h e i r
        p r e s e n t a t i o n s f evidence. This Court then gave t h e
        o p p o r t u n i t y t o t h e S t a t e of Montana t o p r e s e n t whatever
        evidence, e i t h e r o r a l o r documentary, i t d e s i r e d , However,
        t h e S t a t e s i g n i f i e d i t s i n t e n t i o n t o r e l y s o l e l y upon t h e
        evidence o f f e r e d by t h e Defendants and t h e m a t t e r was deemed
        submitted, s u b j e c t o n l y t o o r a l arguments and b r i e f s from
        t h e P a r t i e s . The Court, a f t e r c o n s i d e r i n g t h e t r a n s c r i p t
        with attachments a s submitted by t h e Defendants, and argu-
        ments and b r i e f s of t h e P a r t i e s , d i d thereupon on t h e 20th
        day of October, 1972, e n t e r i t s Order f i n d i n g f o r t h e De-
        f e n d a n t s and s u p p r e s s i n g evj.dence a s prayed f o r . It i s from
        t h i s Order t h a t t h e S t a t e a p p e a l s , a l l e g i n g t h a t an impro e r
        h e a r i n g was h e l d upon which t o b a s e an Order t o Suppress. E
        W n o t e t h a t no r e c o r d was made, no r e p o r t e r was p r e s e n t .
         e
W n o t e t o o , t h a t t h e d i s t r i c t j u d g e ' s "Statement of Fact" from
 e
~xeli~ory t h e four aonth p r i o r event i n d i c a t e s the S t a t e d e c l i n e d
        J£

t o o f f e r evidence o t h e r than t h e r e c o r d of t h e p r e l i m i n a r y h e a r i n g

and c e r t a i n e x h i b i t s .   I n b r i e f s and on o r a l argument,            counsel f o r
t h e S t a t e i n s i s t s t h a t no h e a r i n g was h e l d n o r was t h e S t a t e a l -
It~wed t o i n t r o d u c e evidence.
          Here we have a c l a s s i c c a s e where t h e r e i s no r e c o r d o f what
                      other
t r a n s p i r e d / t h a n t h e p r e v i o u s l y quoted R e g i s t e r of Acti.onsf minute
+?ntrywhich on i t s f a c e i n d i c a t e s t h a t only o r a l arguments were
aade and e x h i b i t s f i l e d .
                                                                                              lI
         O a p p e a l t h e S t a t e argues a s i t s s o l e i s s u e t h a t no
          n                                                                                    hearing"
,2s   contemplated by s e c t i o n 95-1806, R.C.M.                  1947, was i n f a c t h e l d
arid t h e S t a t e i s e n t i t l e d t o a proper h e a r i n g so t h a t a r e c o r d

32    t h e proceedings can be made.                W agree.
                                                     e
        While we do n o t reach t h e m e r i t s of t h e reasonableness of
:he     l r r e s t and s e a r c h , i t i s apparent from a r e a d i n g of t h e charges
ndde, t h e a f f i d a v i t i n support of t h o s e c h a r g e s , and t h e r e c o r d
.IF t h e p r e l i m i n a r y h e a r i n g i n j u s t i c e c o u r t , t h a t j u s t i c e demands
s    proper l e g a l h e a r i n g be had.
         S e c t i o n 95-1806, R.C.M.        1947, p r o v i d e s :
         "Motion t o suppress evidence i l l e g a l ] - y s e i z e d . (a) PI
         defendant aggrieved by an unlawful s e a r c h and s e i z u r e may
         nove t h e c o u r t t o suppress a s evidence anything so o b t a i n e d ,
               II
                (h) The motion s h a l l be made b e f o r e t r i a l u n l e s s f c r
         g a u d cause s h o ~ mt h e c o u r t s h a l l o t h e r w i s e d i r e c t ,

             " ( c ) The defendant s h a l l g i v e a t l e a s t t e n (10) days'
        > a t i c e of such motion t o t h e a t t o r n e y p r o s e c u t i n g o r such
        ~ t h e rtime a s t h e c o u r t may d i r e c t . The defendant s h a l l
        :erve a copy of t h e n o t i c e a n d motion upon t h e a t t o r n e y
        ~rosecuting.

            "(d) The motion s h a l l be i n w r i t i n g and s t a t e f a c t s
         showing wherein t h e search and sef-zure were unlawful.
             "e()      I f t h e a l l e g a t i o n s o f the motion s t a t e f a c t s
        9 ~ h i c hi f t r u e show t h a t t h e s e a r c h and s e i z u r e were un-
         lawful t h e c o u r t s h a l l conduct a h e a r i n g i n t o t h e m e r i t s
         )f t h e motion,
            " ( f ) The burden of proving t h a t t h e s e a r c h and s e i z u r e
         Nere unlawful. s h a l l be on the d e f c n d a n t .
               fl
                 (g) I f t h e motion i s g r a n t e d the evidence s h a l l n o t
        5tl.   ;iJmissible a g a t n s t t h e mo~rant a t any t r i a l of t h e c a s e . 1 I
        That- seciriorz L:orrtenpTa t c s a j u d i c i a l h e z r i n g i n a c o u r t o f

r e c o r d where a r e c o r d i s made.         Respondents a r g u e t h a t s e c t i o n

95-1806, R.C,M,          1947, does n o t r e q u i r e a r e c o r d be made o f t h e
h e a r i n g contemplated,           While t h e s e c t i o n does n o t s a y i n s o many

~ ~ o r d h a t a r e c o r d be made, a f t e r all, i t i s a c o u r t of r e c o r d ,
        ts
The o n l y r e c o r d made was t h a t o f t h e c l e r k of c o u r t i n t h e h e r e t o -

Core quoted minute e n t r y ,
       I n S t a t e ex r e l , H a r r i s o n v , D i s t r i c t Court, 135 Mont. 365, 370,

340 P.2d 544, t h i s Court i n d i s c u s s i n g a nunc pro tunc o r d e r c o r -
r e c t i n g a previ-ous o r d e r s a i d :

       1 1But, n e v e r t h e l e s s ,  a c e r t a i n f o r m a l i t y of pro-
       c e e d i n g s i s r e q u i r e d by our laws. 11

The Court, i n o r d e r t h a t j u s t i c e be done t o c o r r e c t a f a u l t y pro-

c e e d i n g , t h e n went on t o expunge from t h e r e c o r d what i t termed:
        1f;k   J;
                   t h e s o - c a l l e d f i n d i n g s of f a c t and conclu-
        s i o n s of law     *  9 J:."
                                 :

        Since H a r r i s o n i n 1959, t h e new Criminal Procedure Act h a s

becdme e f f e c t i v e .       S e c t i o n 95-2108, R.C.M.       1947, p r o v i d e s :
        II
         The r e c o r d on a p p e a l .     ( a ) Composition of t h e Record
       Qn Appeal. The o r i g i n a l papers and e x h i b i t s f i l e d i n
       !:he d i s t r i c t c o u r t , t h e t r a n s c r i p t of p r o c e e d i n g s , i f
       any, and a c e r t i f i e d copy of t h e docket e n t r i e s prepared
       iy t h e c l e r k of t h e d i s t r i c t c o u r t s h a l l c o n s t i t u t e t h e
       r e c o r d on a p p e a l i n a l l c a s e s .



            ' ( c ) Statement of t h e Evidence o r Proceedings \&en N                       o
       Report was Made o r l a e n t h e T r a n s c r i p t i s U n a v a i l a b l e ,
       ':f no r e p o r t of t h e evidence o r proceedings a t a h e a r i n g
       o r t r i a l was made, o r i f a t r a n s c r i p t i s u n a v a i l a b l e ,
       t h e a p p e l l a n t may, w i t h i n t e n (10) days from t h e heawingortwial
       o r such time extended a s t h e d i s t r i c t c o u r t may f o r goon
       cause shorn p e r m i t , p r e p a r e a s t a t e m e n t of t h e evidence
       o r proceedings from t h e b e s t a v a i l a b l e means, i n c l u d i n g
       h i s recollection.               The s t a t e m e n t s h a l l b e served on t h e
       r e s p o n d e n t , who may s e r v e o b j e c t i o n s o r propose amendments
       t h e r e t o w i t h i r , t e n (1.0) days a f t e r s e r v i c e . Thereupon,
       t h e s t a t e m e n t and any ob j e c t i a n s o r proposed amendments
       s h a l l be submitted f o r s e t t l e m e n t and a p p r o v a l t o t h e
       d i s t r i c t jtidge who handled t h e p r o c e e d i n g s , and a s s e t t l e d
       and approved s h a l l b e i n c l u d e d by t h e c l e r k of t h e d i s t r i c t
       c o u r t i n t h e r e c o r d on a p p e a l , A judge may s e t t l e and ap-
       ? r o v e such r e c o r d s a f t e r he c e a s e s t o be a judge.          If such
       judge b e f o r e t h e s t a t e m e n t i s s e t t l e d and approved d i e s , i s
       renoved from o f f i c e , becomes d i s q u a l i f i e d , i s a b s e n t from
       che s t a t e , o r r e f u s e s t o s e t t l e and approve t h e s t a t e m e n t ,
        i t s h a l l be s e t t l e d and approved i.n such manner a s t h e
       supreme c o u r t may d i r e c t .
              "(d) Agreed Statement a s t h e Record on Appeal. I n
        l i e u of t h e r e c o r d on appeal a s d e f i n e d i n s u b s e c t i o n ( a )
        o f t h i s s e c t i o n , t h e p a r t i e s may p r e p a r e and s i g n a s t a t e -
        ment of t h e c a s e showing how t h e i s s u e s presented by t h e
        a p p e a l a r o s e and were decided i n t h e d i s t r i c t c o u r t and
        s e t t i n g f o r t h only s o many of t h e f a c t s averred and proved
        o r sought t o be proved a s a r e e s s e n t i a l t o a d e c i s i o n o f
        t h e i s s u e presented.              I f t h e s t a t e m e n t conforms t o t h e
        t r u t h , i t , t o g e t h e r w i t h such a d d i t i o n s a s t h e c o u r t may
        c o n s i d e r n e c e s s a r y f u l l y t o p r e s e n t t h e i s s u e s r a i s e d by
        t h e a p p e a l , s h a l l be approved by t h e d i s t r i c t c o u r t and
        s h a l l then be c e r t i f i e d t o t h e supreme c o u r t a s t h e r e c o r d
        on a p p e a l and t r a n s m i t t e d t h e r e t o by t h e c l e r k of t h e
        d i s t r i c t c o u r t w i t h i n t h e time provided by s e c t i o n 95-2409.
        Copies of t h e agreed statement may be f i l e d a s t h e appendix
        r e q u i r e d by s e c t i o n 95-2418.
              " ( e ) C o r r e c t i o n o r Modification of t h e Record. I f
        any d i f f e r e n c e a r i s e s a s t o whether t h e r e c o r d t r u l y d i s -
        c l o s e s what occurred i n t h e d i s t r i c t c o u r t , t h e d i f f e r e n c e
        s h a l l be submitted t o and s e t t l e d by t h a t c o u r t and t h e
        r e c o r d made t o conform t o t h e t r u t h . I f anything m a t e r i a l
        t o e i t h e r p a r t y i s omitted from t h e r e c o r d by e r r o r o r
        a c c i d e n t o r i s m i s s t a t e d t h e r e i n , t h e p a r t i e s by s t i p u l a -
        t i o n , o r the d i s t r i c t court, e i t h e r before or a f t e r the
        r e c o r d i s t r a n s m i t t e d t o t h e supreme c o u r t , on proper
        suggestion o r of i t s otm i n i t i a t i v e , may d i r e c t t h a t t h e
        omission o r misstatement be c o r r e c t e d , and i f n e c e s s a r y
        t h a t a supplemental r e c o r d be c e r t i f i e d and t r a n s m i t t e d .
        A l l o t h e r q u e s t i o n s a s t o t h e form and c o n t e n t of t h e
        r e c o r d s h a l l be p r e s e n t e d t o t h e supreme c o u r t . "
        I n t h e i n s t a n t c a s e , respondents contend t h a t s i n c e no record
was made of t h e proceedings a t t h e h e a r i n g , and s i n c e a p p e l l a n t
intended t o make an i s s u e of t h e f a c t s w i t h r e g a r d t o t h a t h e a r i n g ,
a p p e l l a n t should have proceeded under s u b s e c t i o n (c) o r (d) of
s e c t i o n 95-2408.        Respondents f u r t h e r s t a t e t h e y d i d n o t know
a p p e l l a n t contended t h a t no "hearingt1 a s such was had u n t i l t h e
s t a t e ' s b r i e f was r e c e i v e d .   A t t h a t time respondents proceeded
under s u b s e c t i o n ( e ) , s e e t i o n 95-2408, claiming t h a t a p p e l l a n t mis-
s t a t e d t h e record.        However, under s u b s e c t i o n ( a ) , s e c t i o n 95-2408,
a p p e l l a n t had b e f o r e i t t h e docket e n t r i e s of t h e clerk., h e r e t o f o r e
quoted,        Appellant had n o t m i s s t a t e d t h a t r e c o r d .
        The motion t o e n l a r g e t h e record on a p p e a l was made on February
13,     The judge, without n o t i c e o r h e a r i n g , msde h i s o r d e r t h e f o l -
lowing day,          Thus we have a d i s p u t e which could and would have been
r e s o l v e d by a r e c o r d .    The t r i a l c o u r t d i d n o t make any a t t e m p t t o
harmonize h i s r e c o l l e c t i o n w i t h t h e c l e r k of c o u r t ' s r e c o r d s n o r w i t h
counsel f o r t h e S t a t e .         That misunderstanding could occur i s obvious.
        One paramount f a c t s t a n d s o u t ,           I n view of t h e s e r i o u s charges
and t h e evidence i n t h e p r e l i m i n a r y h e a r i n g , a fu1.l h e a r i n g w i t h
a r e c o r d made i s r e q u i r e d i n t h e i n t e r e s t of j u s t i c e ,      What we
s a i d i n Harrison i s s t i l l p e r t i n e n t :
        "* *
           +C  n e v e r t h e l e s s , a c e r t a i n f o r m a l i t y of pro-
        ceedings i s r e q u i r e d by our laws, I f
        Accordingly, we s e t a s i d e the o r d e r of February 14, 1973;
v a c a t e t h e o r d e r s u p p r e s s i n g t h e evidence e n t e r e d on October 20,
1972; and, remand t h e proceedings t o t h e d i s t r i c t c o u r t f o r a
j u d i c i a l h e a r i n g on t h e motions h e r e t o f o r e d i s c u s s e d .
        IT IS SO ORDERED.

                                                              4,
                                                    ,, ,
                                                    ,,     - -4 - (74.-ji,*L . - - - - - - - - -
                                                                  - - - -- .
                                                                   -< ,
                                                                   - I
                                                                       ,, ",
                                                                       ,
                                                          ~ s s o c i a k e ustice
                                                                           J




/   chief Justice